480 Pa. 321 (1978)
389 A.2d 1086
Irene STEINBERG
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE and Youth Development Center and Jan Koht and Clifford Rogers.
Supreme Court of Pennsylvania.
August 11, 1978.
Robert P. Kane, Atty. Gen., David Max Baer, J. Justin Blewitt, Jr., Deputy Attys. Gen., for appellant at No. 19 and appellee at No. 75.
Neal S. Axe, Kanter, Bernstein & Slifkin, Philadelphia, for appellant at No. 75 and appellee at No. 19.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.


*322 OPINION
PER CURIAM:
NOW, this 11th day of August 1978, the Order of the Commonwealth Court is vacated, and the record is remanded to that court for consideration of this case in light of our recent decision in Mayle v. Pennsylvania Department of Highways, et al., 479 Pa. 384, 388 A.2d 709.